Citation Nr: 0009558	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder, including asbestosis.

2.  Whether a claim of entitlement to service connection for 
a lung disorder as a result of cigarette smoking during 
active service is well grounded.

3.  Whether a claim of entitlement to service connection for 
nicotine dependence is well grounded.

4.  Whether a claim of entitlement to service connection for 
a lung disorder as a result of nicotine dependence is well 
grounded.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied 
service connection for a lung condition due to tobacco use 
and asbestos exposure as not well grounded.

In May 1999, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999). 

The Board remanded the case for additional development in 
September 1999.  The requested development has been completed 
to the extent necessary.  The Board now proceeds with its 
review of the appeal.



FINDINGS OF FACT

1.  In September 1996, the RO denied entitlement to service 
connection for a lung disorder.  The RO notified the veteran 
of its decision and of his appellate rights.  He did not 
appeal.

2.  Evidence has not been presented or secured since the 
September 1996 RO decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a lung disorder, 
including asbestosis.

3.  There is no medical evidence showing that any lung 
disorder is the result of the use of tobacco in service.

4.  There is no medical evidence showing that the veteran is 
nicotine dependent.

5.  The veteran is not service connected for nicotine 
dependence.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision that denied entitlement to 
service connection for a lung disorder is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1999).

2.  Evidence received since the September 1996 RO decision 
that denied entitlement to service connection for a lung 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim for service connection for a lung disorder as a 
result of cigarette smoking during active service is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim for service connection for nicotine dependence 
is not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for a lung disorder as a 
result of nicotine dependence is precluded by law.  38 C.F.R. 
§§ 3.310 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records disclose that on reenlistment 
examination in January 1965, the veteran reported having 
frequent colds in the winter.  Examination of the lungs and 
chest was normal.  The chest x-ray was normal.  Chest x-rays 
conducted in November 1966, February 1968, and October 1968 
were also normal. 

On reenlistment examination in December 1968, the chest x-ray 
showed pea-sized calcifications in the periphery of the right 
lower lung field and the right hilum.  The impression was old 
histoplasmosis, no evidence of active disease.  

A treatment record dated in December 1968 indicated that the 
veteran needed a purified protein derivative (PPD) of 
tuberculin test.  Examination showed that his lungs were 
clear, and he denied any history of asthma.  The veteran 
stated that he smoked, and he was cutting down to half a pack 
of cigarettes per day.  It was noted in January 1969 that the 
PPD test was negative.  Chest x-rays conducted in October 
1970 showed a suspected shadow in the right lung.  The 
veteran was treated for a cold in October 1971.  On discharge 
examination in April 1972, clinical evaluation of his lungs 
was normal, and the chest x-ray was within normal limits. 

In October 1992, the veteran filed a claim for service 
connection for a lung condition (white spots, 1968).  In 
conjunction with his claim, the RO requested his medical 
records from the VA Medical Center (VAMC) in Fayetteville for 
all treatment since 1972.  Records obtained were dated in 
October 1992 and showed no diagnosis of a lung condition.  

In February 1993, the veteran underwent VA physical 
examinations.  He stated that he was told upon his discharge 
from service that his breathing was restricted, but he was 
not given an etiology for this problem.  He had been told 
earlier that he had "white spots" on his lungs.  He had a 
history of smoking one and a half packs of cigarettes per day 
for 25 years.  He denied any history of chronic obstructive 
pulmonary disease (COPD), tuberculosis, fungus infection, 
lung cancer, or lung surgery.  He complained of dyspnea with 
exertion and at rest.  He had wheezing at times.  Pulmonary 
function tests (PFTs) were ordered, but the results were not 
reported.  Chest x-rays showed no active disease.  The 
examiner concluded that diagnosis of COPD was not warranted 
by the clinical or laboratory examination.

A May 1993 rating decision, inter alia, denied service 
connection for a lung condition.  The veteran appealed this 
decision, maintaining that he was told during service that he 
had spots on his lungs and he was told upon his discharge 
from service in 1972 that he had chronic breathing problems.  
A September 1995 Board decision found that a claim for 
service connection for a lung condition was not well grounded 
on the basis that there was no evidence of a current 
pulmonary disability.  

In April 1996, the veteran submitted a statement discussing 
his claim for service connection for a lung condition.  He 
indicated that he was exposed to dust from the ceiling of the 
office aboard the U.S.S. Ranger.  While on the U.S.S. 
Hancock, a plane had crashed into the ship, exposing him to 
dust and smoke.  He also stated that there was asbestos 
covering the pipes aboard the ships, and he was exposed to a 
"very high amount" of asbestos.  He was shown to have white 
spots on his lungs during service.  He also stated that in 
1995 it was discovered that he had COPD, that this condition 
took years to develop, and that asbestos was one of the main 
causes of this disease.  

In support of his claim, the veteran submitted a VA discharge 
summary from hospitalization in March 1995.  He was 
hospitalized for removal of a left stent.  Under co-
morbidities and complications, COPD was listed. 

In a September 11, 1996, letter the RO notified the veteran 
that his claim for service connection for a lung condition 
was denied.  He was advised of his appellate rights, but did 
not appeal.

In October 1996, the veteran submitted another statement 
discussing his lung condition.  He again argued that he was 
exposed to asbestos during service.  He submitted copies of 
some service medical records and PFTs conducted in October 
1996 by John Moose, M.D., which showed marked respiratory 
impairment.  The veteran stated that Dr. Moose had told him 
that his "failing" this test could be attributed to both 
asbestos exposure and smoking.  He stated that the military 
had encouraged him to smoke cigarettes by supplying them in 
his rations and making them available at a low price.  Copies 
of the veteran's service medical records were returned to him 
by the RO in February 1997, as they were duplicates of those 
already of record. 

The RO requested the veteran's medical records from Dr. Moose 
in March 1997, but no response was received.  In June 1997, 
medical records for the veteran were faxed to the RO from the 
office of a Member of Congress.  These records appear to be 
from Dr. Moose and were dated from 1963 to 1993.  The only 
treatment shown for a lung disorder was in February 1992 and 
May 1993 when the veteran was treated for bronchitis.  It was 
noted in November 1977 that he smoked one and a half packages 
of cigarettes a day.

In a December 1997 statement, the veteran argued that he 
became dependent on nicotine during his military service.  He 
stated that he started smoking cigarettes in June 1965.  He 
had tried to stop smoking several times without success.  He 
provided a copy of the VA discharge summary from 
hospitalization in March 1995.

In May 1999, the veteran had a personal hearing before the 
undersigned.  He stated that he was diagnosed as having 
emphysema and COPD in 1995.  He stated that a doctor at the 
VAMC in Fayetteville had told him that his cigarette smoking 
had "contributed highly" to his lung condition.  He had 
asked the doctor for a written statement, but did not know if 
he would get one.  The veteran stated that he had started 
smoking full time in 1967.  He had not smoked prior to 
service.  The veteran's wife testified that she had known him 
prior to service, and he did not smoke at that time.  When 
they got married in 1971, he was smoking heavily. 

The veteran also testified that he had not been told he had a 
lung condition due to asbestos exposure.  Dr. Heard, a 
private physician, had told him that he definitely had lung 
disease, but would not provide him an exact diagnosis unless 
he underwent further testing.  He stated that Dr. Heard had 
told him that more than likely tests would show that his lung 
condition was definitely due, in larger part, to his 
cigarette smoking.  He indicated, however, that Dr. Heard 
would not state such until he reviewed test results.  The 
veteran testified that he was exposed to asbestos during 
service when they would shoot the guns on the ships and 
"everything in the ceiling would come flying off."  He 
stated that there was asbestos on the pipes and the ceiling 
tiles.  He further stated that he could have been exposed to 
asbestos when he was walking through a ship that was being 
torn apart and rebuilt. 

The veteran submitted additional evidence to the RO in July 
1999.  Lay statements from T.R., V.H., L.H., H.G., and D.H. 
indicated that the veteran had not smoked prior to his 
military service, and started smoking during service.  

VA treatment records of the veteran dated from 1995 to 1999 
were also obtained.  It was noted that he was still a smoker 
in September 1996.  He gave a history of asbestos exposure 
during service.  A chest x-ray in February 1997 showed no 
active disease.  In February 1998, the veteran stated that he 
was not going to quit smoking.  An assessment of "smoker" 
and "chronic dyspnea with exertion" was rendered in June 
1998.  The veteran stated that he felt his dyspnea was due to 
inservice asbestos exposure.  He continued to smoke a half a 
package of cigarettes a day.  A chest x-ray conducted in June 
1998 (to rule out suspected pulmonary fibrosis) showed 
changes of COPD in the lungs without any active disease.  
Computerized tomography (CT) of the thorax in June 1998 
showed interstitial changes in the lungs with linear 
densities extending to the pleura in many places.  There were 
also some small diluted airways.  There were no large bullae.  
The process was rather diffuse from apices to bases.  The 
impression was evidence of COPD, probably mild panacinar 
emphysema.  Similar complaints and findings were noted in 
August 1998.  In May and September 1999, the veteran 
indicated that he still smoked.  The assessment included 
tobacco use and COPD.

In October 1999, the veteran provided his private treatment 
records from W. Don Heard, M.D.  These records, dated in 
December 1998, showed diagnoses/findings of chronic 
bronchitis, dyspnea, restrictive lung disease, probable COPD, 
and moderate restrictive ventilatory defect on PFTs.  Chest 
x-ray revealed no lobal or segmental infiltrates.  There was 
increase in the pulmonary marking at the lung bases 
bilaterally.  The veteran stated that he was told he had a 
lung problem when he left service in 1972.  He was a long-
term smoker and continued to smoke.  He had a history of 
dyspnea on exertion for several years.  He denied working 
around asbestos during service, although he was exposed to 
dust on ships when guns were fired.


II.  Legal analysis

A.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder, including asbestosis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated September 11, 1996, the RO notified the 
veteran that his claim for service connection for a lung 
disorder had been denied.  The veteran was also advised of 
his appellate rights, and did not appeal.  Therefore, the 
RO's decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the  "reasonable-possibility-of-a-change-in-
outcome"  test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Although the RO denied entitlement to service connection for 
a lung condition as a result of asbestos exposure in the 
August and November 1997 rating decisions without considering 
the preliminary issue of whether the veteran had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the veteran's due process 
rights are not violated by this Board decision.  The relevant 
statutes and regulations regarding new and material evidence 
were included in the March 1998 statement of the case.  
Moreover, when the RO denied the claim of entitlement to 
service connection for lung condition in August and November 
1997, it necessarily reviewed all of the evidence of record 
to reach that decision.  Since the Board must review all of 
the evidence of record in order to determine whether new 
evidence has been presented and whether it is material to the 
underlying issue, the veteran is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.

At the time of the September 1996 RO decision, the evidence 
of record did not establish that the veteran had a current 
lung disorder related to any inservice disease or injury, 
including asbestos exposure or in the inservice chest x-ray 
findings.  Any  "new"  evidence would have to bear directly 
and substantially upon this matter and be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence received subsequent to September 
1996 is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a lung 
disorder that had its onset during active service, including 
as a result of asbestos/dust exposure are not new.  His 
statements are essentially a repetition of his previous 
assertions, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  

The March 1995 VA hospitalization discharge summary and the 
copies of the veteran's service medical records were of 
record at the time of the September 1996 RO decision and are 
therefore not new.  To the extent that the additional medical 
records (VA and private) show treatment for and/or diagnoses 
of a lung condition many years after service, they are 
cumulative and not new.  

The medical records are also not material, or so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  They do not in any way provide a 
medical linkage of any current lung disability with the 
veteran's active service, including the inservice pulmonary 
findings, diagnosis of histoplasmosis, and/or any 
asbestos/dust exposure.  There is no medical evidence 
indicating that the veteran has asbestosis or any other lung 
disorder related to active service.  No medical professional 
has reported that any asbestos-related changes are present in 
the veteran's lungs.  The radiographic changes that would be 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and lung cancer.  M21-1, Part VI, 7.21(a)(1), p. 
7-IV-3 (October 3, 1997).  None of these radiographic changes 
were shown on the 1997 or 1998 chest x-rays or on the CT of 
the chest conducted in 1997.  Emphysema, bronchitis and COPD 
are not recognized lung disorders resulting from asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1) and (3), p. 7-IV-3 
(October 3, 1997).  Accordingly, the Board finds that these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim.

Medical records that do not mention a lung disorder, even if 
new, are not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The fact that the veteran is presently 
or was impaired due to other medical problems is not a matter 
in dispute.  

The lay statements from T.R., V.H., L.H., H.G., and D.H., 
while new, indicate only that the veteran started smoking 
during active service and do not establish the onset of a 
chronic lung condition during active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim.

The Board is cognizant of the veteran's statement that Dr. 
Moose indicated that his current lung condition resulted from 
asbestos exposure.  However, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, this 
statement is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Further, 
treatment records from Dr. Moose have been associated with 
the claims folder and reflect no such opinion.

Accordingly, the Board finds that the evidence received 
subsequent to September 1996 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a lung disorder, including asbestosis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a lung disorder, including asbestosis.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


B.  Whether claims of entitlement to service connection for a 
lung disorder as a result of cigarette smoking during active 
service; entitlement to service connection for nicotine 
dependence; and entitlement to service connection for a lung 
disorder as a result of service-connected nicotine dependence 
are well grounded

The RO characterized the issue as "Service connection for 
lung condition due to tobacco use in service or due to 
nicotine dependence acquired in service."  See Supplemental 
statement of the case dated in November 1999.  For ease of 
discussion, the Board has separated this into three separate 
issues.

The prior final September 1996 RO rating decision, as well as 
a September 1995 Board decision, denied service connection 
for a lung disorder.   Thereafter, in October 1996 the 
veteran again filed a claim for service connection for a lung 
disorder based on cigarette smoking.  As noted above, in 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  The veteran is 
still filing the same claim as he did previously and is 
merely presenting a different theory of entitlement.  See, 
e.g., Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
However, if a claim could not have been adjudicated at the 
time of the prior final decision because a significant 
element of that claim was missing, it is a new claim.  Cf. 
Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996).  In 
this case, the RO was unable to adjudicate the veteran's 
prior claim of entitlement to service connection for a lung 
disorder based on tobacco use because final regulations 
concerning such claims had not yet been implemented.  See 
February 26, 1997, letter from RO.  Moreover, although the 
general laws and regulations applicable to a claim of 
entitlement to service connection for service connection are 
the same, the laws and regulations pertinent to tobacco 
claims are different.  Therefore, this is a new claim, and 
the veteran does not have to submit new and material 
evidence. 

As discussed above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table). 

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 1999); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect claimants who filed claims 
on or before June 9, 1998, such as the claim filed in October 
1996 by the veteran in this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93.  This does not mean that service 
connection will be established for a disease related to 
tobacco use if the claimant smoked during service.  Id.  
Rather, any disability related to tobacco use that is not 
diagnosed until after service would not be precluded from 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same twelve-month period:

(1)  tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2)  withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3)  use of tobacco in larger amounts or 
over a longer period than was intended;

(4)  persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5)  devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6)  relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7)  continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. 

VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997); see 
also 38 C.F.R. § 3.310 (1999).  For the purposes of well-
groundedness, medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with the physician's opinion with respect to 
that dependence having originated in service.  Id.

As noted above, medical evidence is required to show that the 
appellant incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; Under Secretary for Benefits letter 20-
97-14.  Although the veteran alleges that he incurred 
nicotine dependence during service, there is no medical 
opinion of record that supports his lay statement.  The 
veteran does not have the medical knowledge or education to 
render a probative opinion on a matter that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no medical evidence of record, such as a 
medical diagnosis of nicotine dependence, showing that the 
veteran had nicotine dependence during service or at any 
other time.  The diagnoses of tobacco use and "smoker" do 
not constitute diagnoses of nicotine dependence.  See DSM IV 
at 108-09, 133-34.  Without evidence of a current disability, 
the claim for service connection for nicotine dependence is 
not well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
veteran and/or his friends and family members merely state 
that his cigarette smoking began during service and that he 
continued to smoke thereafter.  In order to establish a well-
grounded claim, there must be a medical opinion indicating 
that he has nicotine dependence that is linked to his 
military service.  There is none in this case.  

To the extent that the veteran is claiming service connection 
for a lung disorder as secondary to nicotine dependence 
acquired during service, the appeal must be terminated or 
denied as a matter of law because service connection has not 
been established for nicotine dependence.  See 38 C.F.R. 
§ 3.310(a) (1999); Sabonis v. Brown, 6 Vet. App. 426, 430  
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Even if the veteran is not nicotine dependent as a result of 
cigarette smoking during service, the question still remains 
as to whether cigarette smoking during service caused any 
lung disorder.  The medical evidence shows that the veteran 
currently has various lung disorders, such as emphysema, 
bronchitis and COPD.  He has submitted competent lay evidence 
that he smoked cigarettes during service, and this is noted 
in the service medical records.  However, no medical 
professional has stated that any current lung disorder is a 
result of smoking in service (as opposed to post-service 
smoking).  It is clear in this case that the veteran 
continued to smoke for many years after his separation from 
service.  The effect of cigarette smoking at various times on 
an individual's health is a medical determination that the 
appellant and the Board may not make.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  While several examiners 
have noted the veteran's tobacco use, there are no medical 
opinions contained in any of the post-service medical records 
relating any lung disorder to the inservice tobacco use as 
opposed to the extensive post-service use of tobacco.  See 
VAOPGCPREC 2-93.   The veteran's own statements are not 
competent in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The veteran testified that Dr. Moose and his VA doctor, and 
possibly Dr. Heard, indicated that his current lung 
conditions are related to cigarette smoking.  As noted above, 
"hearsay medical evidence" does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Regardless, the veteran did not indicate that these 
doctors related any lung disorder to inservice smoking.  The 
veteran's complete treatment records have been associated 
with the claims folder and reflect no such opinions.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims.  While the veteran testified that Drs. 
Moose and Walker, and possibly Dr. Heard, indicated that his 
current lung conditions are related to cigarette smoking, he 
has provided no documented medical opinions from any of these 
doctors.  During his hearing, he was advised of the 
importance of submitting these statements and was provided an 
opportunity to do so.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a lung disorder, 
including asbestosis, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a lung disorder as a result of 
cigarette smoking during active service is denied.

Having found the claim not well grounded, entitlement to 
service connection for nicotine dependence is denied.

There being no legal entitlement, entitlement to service 
connection for a lung disorder as a result of nicotine 
dependence is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

